Title: To Thomas Jefferson from Hutchins Gordon Burton, 8 November 1821
From: Burton, Hutchins Gordon
To: Jefferson, Thomas


Dr Sir
Halifax
November 8th AD 1821
I should have acknowledged the Receipt of your esteemed favor before this time—but I have just returned from a Journey to the Southern part of this State—The Governor as President of the Board of Trustees of our University, has given notice for a general meeting on the 28th of this month. for the purpose of taking under their consideration the subject of your letter—It is certainly a matter in which every friend of Learning must feel a deep Interest—And to you many thanks are due for placing the Subject in its proper point of view—I have never yet heard whither you have received any scurpernong wine—it appears that a strange fatality has attended all my endeavours to send some to you—the first barrel which I thought the best I had ever tasted Mr Wm R Johnston delivered to a Boatman—to convey to Richmond and which was never after heard of—the second was sent by a Coasting vessel and as I understand the supply of water on board failed, and the greater part was drank—the third I have not heard from but hope no accident has happened—I have no knowledge of its quality but had every assurance from a Respectable man that it was good—I have nothing worthy of remarkI am with the highest Respect & Esteem YoursH. G. Burton